Mario Pittoni, J.
In Proceeding No. 1, petitioner, a resident and enrolled Democrat in the 35th Election District of the 6th Assembly District, Town of Hempstead, Nassau County, attacks the sufficiency of designating petitions filed for committeemen in the 34th Election District; and in Proceeding No. 2, petitioner attacks the sufficiency of designating petitions filed for committeemen in the 37th Election District, both of which are in the same Assembly District. Petitioner is not a candidate for committeeman in either the 34th or 37th Election Districts. He is, therefore, not a “ candidate aggrieved,” within section 330 of the Election Law.
These matters must be disposed of without a consideration of the merits of the petitions as petitioner is not a proper person to file objections, pursuant to section 145 of the Election Law. He is not a resident and enrolled voter in either of the districts that he questions committeemen’s designating petitions. Petitioner, therefore, has no standing to object to those petitions. (Matter of Budin v. Kornfeld, 9 A D 2d 626 [2d Dept.]; Matter of Corn v. Cohen, 181 Misc. 832, affd. 267 App. Div. 891.) It would be unreasonable if this court held otherwise, as that would permit this petitioner or any other petitioner who was an enrolled Democrat in this Assembly District to object to all of the committeemen’s designating petitions filed in the 102 election districts of the 6th Assembly District. As pointed out in Matter of Corn v. Cohen (supra, p. 835): “It would indeed be odd if the courts were to permit a resident of one district to challenge in the courts designating petitions for public office, or for party positions, in a remote district in which the applicant did not reside, with respect to which he had only the most theoretic interest, and where he most certainly could not express his preferences in the ballot box. The right to nominate, it *133would seem clear, is not more extensive than the right to elect; and if a resident in one district cannot vote for a candidate in another, he should not be heard with respect to any objections he may have to nominating petitions.” The petitions are, therefore, dismissed.